DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Group I encompassing claims 1-7 and 9-15 in the reply filed on October 25th, 2021 is acknowledged.  
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I (Species B) and Group II there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Natori (Pub. No.: US 2010/0123070 A1) and further in view of TAKAHASHI et al. (Pub. No.: US 2018/0175083 A1), hereinafter as Takahashi.
Regarding claim 1, Natori discloses a solid-state image sensor in Figs. 2 comprising: a first substrate (substrate 11) (see [0041]); and a first photoelectric conversion film (photodiode including layer 14G) configured to be formed on the first substrate (see [0099]); 
Natori fails to disclose a second substrateconfigured to be stacked one on top of the other and wherein the second substrate has a latch circuit (latch memory 191) formed thereon (see Fig. 2 and [0105]).
Takahashi discloses a solid-state image sensor in Figs. 1-5 comprising: a first substrate (pixel substrate 101) and a second substrate (circuit substrate 102) configured to be stacked one on top of the other (see Figs. 1-3 and [0083]); and a first photoelectric conversion film (layer 225) configured to be formed on the first substrate (see Fig. 4 and 
Incorporating the second substrate of Takahashi including the latch circuit (circuit substrate 102) into the solid state image sensor of Natori for reciting all limitation of claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the second substrate of Takahashi into the solid state image sensor of Natori because having the combined structure would provide complete functional sensor chip with a stacking method for increasing in substrate space while lessening pixel size that eventually would improve sensitivity and higher quality of captured images.   
Regarding claim 2, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 1, further comprising: a photoelectric conversion section (photodiode including layer 14R) configured to be sensitive to a wavelength band different from another wavelength band to which the first organic photoelectric conversion film is sensitive (layer 14R is sensitive to wavelength range about 575-655 nm while layer 14G is sensitive to wavelength range about 4485-595 nm) (see Natori and [0108-110]).
Regarding claim 3, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 2, wherein the photoelectronic conversion include a second photoelectric conversion film (photo diode including layer 14B) configured to be sensitive to a wavelength band different from another wavelength band to which the first organic photoelectric conversion film is sensitive, and is formed on the first 
Regarding claim 4, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 2, the photoelectric conversion section  includes a PD (photo diode including layer 14R) sensitive to a wavelength band different from another wavelength band to which the first organic photoelectric conversion film is sensitive and is formed inside the first substrate (layer 14R is sensitive to wavelength range about 575-655 nm while layer 14G is sensitive to wavelength range about 4485-595 nm) (see Natori and [0108-110], [0122-0123]). 
Regarding claim 5, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 2, wherein a pixel transistor (pixel transistor in substrate 11) corresponding to the first organic photoelectric conversion film is formed inside the first substrate (see Natori, Fig. 9 and [0079]).
Regarding claim 9, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 5, wherein the pixel transistor corresponding to the first organic photoelectric conversion film includes a reset transistor, an amplification transistor, and a selection transistor (see Natori and [0079]).
Regarding claim 10, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 9, wherein the reset transistor is configured to operate by a GND RST scheme (transfer transistor 31 can have function to operate by GND RST scheme) (see Natori and [0079]).
Regarding claim 11, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 9, wherein the reset transistor is configured 
Regarding claim 12, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 5, wherein the pixel transistor corresponding to the first organic photoelectric conversion film further includes transfer transistor (see Natori and [0079]).
Regarding claim 13, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 12, wherein the transfer transistor is formed for each pixel, and wherein the reset transistor, the amplification transistor, and the selection transistor are shared by a plurality of pixels (functional claims, transfer transistor 31 can perform the claimed function as recited) (see Natori and [0079]).
Regarding claim 15, Natori discloses an electronic apparatus (image capture apparatus) (see [0002]) comprising: a solid-state image sensor in Figs. 2 comprising: a first substrate (substrate 11) (see [0041]); and a first photoelectric conversion film (photodiode including layer 14G) configured to be formed on the first substrate (see [0099]); 
Natori fails to disclose a second substrate configured to be stacked one on top of the other and wherein the second substrate has a latch circuit (latch memory 191) formed thereon (see Fig. 2 and [0105]).
Takahashi discloses a solid-state image sensor in Figs. 1-5 comprising: a first substrate (pixel substrate 101) and a second substrate (circuit substrate 102) configured to be stacked one on top of the other (see Figs. 1-3 and [0083]); and a first photoelectric conversion film (layer 225) configured to be formed on the first substrate (see Fig. 4 and 
Incorporating the second substrate of Takahashi including the latch circuit (circuit substrate 102) into the solid state image sensor of Natori for reciting all limitation of claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the second substrate of Takahashi into the solid state image sensor of Natori because having the combined structure would provide complete functional sensor chip with a stacking method for increasing in substrate space while lessening pixel size that eventually would improve sensitivity and higher quality of captured images.   
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Natori (Pub. No.: US 2010/0123070 A1) and further in view of TAKAHASHI et al. (Pub. No.: US 2018/0175083 A1), hereinafter as Takahashi, as applied to claim 1 and further in view of Uchida et al. (Pub. No.: 2015/0163433 A1) hereinafter as Uchida.
Regarding claim 6, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 5, fails to disclose wherein an ADC circuit corresponding to the first organic photoelectric conversion film is formed inside the first substrate.
Uchida discloses wherein an ADC circuit (ADC 106) corresponding to a first photoelectric conversion device (photodiode of pixel region) is formed inside a first substrate (inside the first chip) (see Figs. 4-5 and [0042-0044]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ADC circuit of Natori to be inside the first substrate as same as the ADC circuit of Uchida because having the modified structure would provide a high speed and multi-bit AD conversion and secure accuracy of analog properties. 
Regarding claim 7, the combination of Natori, Takahashi and Uchida discloses the solid-state image sensor according to claim 6, wherein the pixel transistor and the ADC circuit corresponding to the first organic photoelectric conversion film are used exclusively by a single pixel (functional claims, transfer transistor 31 of Natori and ADC circuit of Takahashi/Uchida would be able to perform the claimed function).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Natori (Pub. No.: US 2010/0123070 A1) and further in view of TAKAHASHI et al. (Pub. No.: US 2018/0175083 A1), hereinafter as Takahashi, as applied to claim 1 and further in view of Kang et al. (Pub. No.: 2017/0207158 A1) hereinafter as Kang.
Regarding claim 14, the combination of Natori and Takahashi discloses the solid-state image sensor according to claim 5, fails to disclose wherein an ADC circuit corresponding to the first organic photoelectric conversion film is formed inside the first substrate.
Kang discloses a solid-state image sensor comprising a first substrate (upper device 300A), second substrate (intermediate device 200A) and a third substrate stack (lower device 100A) on a side of the second substrate (see Fig. 1A and [0020-0021]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the third substrate of Kang into the solid state image sensor of Natori because the combined structure would provide even more compact structure for reducing even further the size of the sensor chip that would reduce manufacturing cost. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818